

117 HR 4182 IH: Extinction Crisis Emergency Act of 2021
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4182IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Ms. Newman (for herself, Mr. García of Illinois, Mr. Jones, Mr. Takano, Ms. Lee of California, Mr. Cleaver, Mrs. Hayes, Mr. Cohen, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President to declare the global wildlife extinction crisis a national emergency under the National Emergencies Act, and for other purposes.1.Short titleThis Act may be cited as the Extinction Crisis Emergency Act of 2021.2.Findings Congress finds the following:(1)The world is in the midst of a global wildlife extinction crisis.(2)The extinction rate today is 1,000 times greater than the natural background rates established over millions of years.(3)Wildlife and plant populations are rapidly declining, with 1,000,000 species facing extinction in the coming decades due to threats of habitat loss, climate change, wildlife exploitation, pollution and other human activities.(4)Unlike past mass-extinction events, the current sixth mass extinction is a problem entirely caused by human-driven forces.(5)The drivers of the global wildlife extinction crisis will also degrade the life-support systems of societies around the world, including water purification, oxygen production, carbon sequestration, and disease regulation.(6)Stopping the extinction crisis and restoring abundant wildlife populations will require strong implementation of the Endangered Species Act and other wildlife laws including the Migratory Bird Treaty Act and Marine Mammal Protection Act.(7)The global wildlife extinction crisis and the destruction of the planet’s natural life-support systems represents a fundamental threat to humanity and constitutes an emergency of the highest order.3.Emergency declaration(a)In generalNot later than 90 days after the date of enactment of this Act, the President shall declare a national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1621) with respect to the wildlife extinction crisis.(b)ResponseIn responding to the national emergency declared pursuant to subsection (a), the President shall—(1)direct the Secretary of Interior, through the United States Fish and Wildlife Service, and the Secretary of Commerce, through the National Marine Fisheries Service (as applicable), to—(A)move rapidly to—(i)review all species within the United States that are identified as—(I)critically imperiled by NatureServe; or(II)critically endangered, endangered, or vulnerable by the International Union for the Conservation of Nature; and(ii)to use all authorities to propose and finalize protections for all species that may warrant protection under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)establish new national wildlife refuges and new marine protected areas pursuant to the authority granted in—(i)National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.);(ii)sections 320301 through 320303 of title 54, United States Code; and(iii)the National Marine Sanctuary Act (16 U.S.C. 1431 et seq.); (C)pursuant to the section 8(a)(3) of the Fishermen’s Protective Act (22 U.S.C. 1978(a)(3)), the Secretary of Commerce or the Secretary of the Interior shall—(i)after accepting public comment, conduct annual reviews of every nation’s compliance with any international fishery conservation program or international program for endangered or threatened species, including the Convention on International Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249), and publish a Federal Register notice identifying each nation violating one or more international fishery conservation program or international program for endangered or threatened species;(ii)(I)for any such nations identified, if the Secretary of Commerce or Secretary of Interior finds that significant efforts are being made to come into compliance but additional resources or capacity are needed, provide financial aid, capacity building or technology transfers, and a set a compliance schedule of less than 3 years that, if not met, will result in certification under subclause (II); (II)unless subclause (I) applies, certify that such nation is violating an international fishery conservation program or international program for endangered or threatened species; and(iii)no later than 90 days after a certification is made, impose trade penalties unless the President objects;(2)enlist all Federal agencies to help fight the wildlife extinction crisis by directing each Federal agency to—(A)prioritize the recovery of endangered species and rebuild healthy wildlife and plant populations by developing and finalizing, not later than 12 months after the date of enactment of this Act, proactive conservation programs pursuant to section 7(a)(1) of the Endangered Species Act (16 U.S.C. 1536(a)(1)), that advance the conservation of endangered species and help restore declining wildlife and plants;(B)work with the United States Fish and Wildlife Service and the National Marine Fisheries Service to identify and protect, not later than 12 months after the date of enactment of this Act, all lands within their respective jurisdictions that may meet the statutory requirements of critical habitat pursuant to section 4(a)(3)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1533(a)(3)(B)), and to manage those lands primarily for the recovery of endangered species; and(C)fully integrate climate change concerns into the conservation and recovery of endangered species, including in all aspects of domestic and international conservation laws and treaties; and(3)direct the Department of Defense to prioritize the protection of endangered species and rare habitats on United States military installations around the world.(c)ReportNot later than 1 year after the date of enactment of this Act, and each year thereafter, the President shall submit to Congress a report describing actions taken in response to the national emergency declared pursuant to subsection (a).